        Case 2:16-cr-00100-GMN-DJA Document 357 Filed 04/12/19 Page 1 of 4




 1   RUSSELL E. MARSH, ESQ.
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQ.
 3   Nevada Bar No. 13549
     WRIGHT MARSH & LEVY
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     Email: russ@wmllawlv.com
 7           smuralidhara@wmllawlv.com
 8   Attorneys for Jan Rouven Fuechtener
 9
                                 UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                               Case No. 2:16-cr-00100-GMN-CWH
12
                    Plaintiff,                               UNOPPOSED MOTION FOR ORDER
13                                                           UNSEALING SENTENCING
            v.
14                                                           TRANSCRIPT ECF 341 AND
     JAN ROUVEN FUECHTENER,                                  PROPOSED ORDER
15
                    Defendant.
16
17
            JAN ROUVEN FUECHTENER, by and through his counsel, RUSSELL E. MARSH,
18
     ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE, file this Unopposed Motion for
19
     Order Unsealing Sentencing Transcript, ECF 341. The instant request is made so that Mr.
20
     Fuechtener may prepare his appeal to the Ninth Circuit Court of Appeals, Case Number, 19-
21
     10097. His request is further supported by the Memorandum of Points and Authorities below
22
     and all the pleadings and papers on file in the case.
23
            DATED this 12th day of April 2019.
24
                                                   WRIGHT MARSH & LEVY
25
26                                                 /s/ Russell E. Marsh
                                                   Russell E. Marsh, Esq.
                                                   Sunethra Muralidhara, Esq.
                                                   Attorneys for Mr. Fuechtener
        Case 2:16-cr-00100-GMN-DJA Document 357 Filed 04/12/19 Page 2 of 4




 1
                            Memorandum of Points and Authorities
 2
 3          On February 28, 2019, this Court sentenced Mr. Fuechtener to 240 months custody

 4   based on three convictions: Count 1—possession of child pornography in violation of 18

 5   U.S.C. § 2252A(a)(5)(B); Count 2—receipt of child pornography in violation of 18 U.S.C. §

 6   2252A(a)(2) and (b); Count 3—distribution of child pornography in violation of 18 U.S.C. §§

 7   2252A(a)(2) and (b). ECF 341, 345. At sentencing, a sealed sidebar and hearing was

 8   conducted. The Court granted the request to seal this portion of the hearing. During this

 9   hearing a witness was called and exhibits admitted.

10          On March 14, 2019, Mr. Fuechtener timely filed his notice of appeal. ECF 346. Mr.

11   Fuechtener’s opening brief and excerpts of record is due June 13, 2019. To prepare his

12   opening brief, Mr. Fuechtener requests the Court enter and order temporarily unsealing this

13   portion of the sentencing transcript and corresponding exhibits. Counsel has contacted AUSA

14   Roohani who has no objection to this request.

15
            DATED this 12th day of April 2019.
16
                                                  WRIGHT MARSH & LEVY
17
                                                  /s/ Russell E. Marsh
18                                                Russell E. Marsh, Esq.
19                                                Sunethra Muralidhara, Esq.
                                                  Attorneys for Mr. Fuechtener
20
21
22
23
24
25
26


                                                     2
        Case 2:16-cr-00100-GMN-DJA Document 357 Filed 04/12/19 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00100-GMN-CWH

 4                   Plaintiff,                            PROPOSED ORDER

 5           v.

 6   JAN ROUVEN FUECHTENER,

 7                   Defendant.

 8
 9           On March 14, 2019, Mr. Fuechtener timely filed his notice of appeal. ECF 346. Mr.
10   Fuechtener’s opening brief and excerpts of record is due June 13, 2019.
11           IT IS THE ORDER OF THE COURT that the sealed transcript and exhibits shall be
12   unsealed for the limited purpose of providing a copy of the transcript and exhibits as
13   requested to counsel of record and to the government.
14           IT IS FURTHER ORDERED that the sealed transcript shall thereafter be resealed,
15   and a certified copy of the transcript be delivered to the Clerk pursuant to 28 U.S.C. § 753(b),
16   until further order of this Court.
17           IT IS FURTHER ORDERED that the receiving party shall not disclose the sealed
18   contents of the transcript of the proceeding to anyone other than the representatives of the
19   parties directly concerned with this case.
20           IT IS SO ORDERED
21
22
23   DATE                                          UNITED STATES DISTRICT COURT JUDGE
24
25
26


                                                      3
        Case 2:16-cr-00100-GMN-DJA Document 357 Filed 04/12/19 Page 4 of 4




 1
 2                         CERTIFICATE OF ELECTRONIC SERVICE

 3          The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 4   is a person of such age and discretion as to be competent to serve papers.
 5          That on April 12, 2019, she served an electronic copy of the above and foregoing
 6   UNOPPOSED MOTION FOR ORDER UNSEALING SENTENCING TRANSCRIPT
 7   ECF 341 AND PROPOSED ORDER
 8          by electronic service to the person named below:
 9
                   NICHOLAS A. TRUTANICH
10                 United States Attorney District of Nevada
11                 ELHAM ROOHANI
                   Assistant United States Attorney
12                 elham.roohani@usdoj.gov
                   501 Las Vegas Blvd. South, Suite 1100
13                 Las Vegas, Nevada 89101
14
15
16                                                   /s/ Debbie Caroselli
                                                     Employee Wright Marsh & Levy
17
18
19
20
21
22
23
24
25
26


                                                     4
